        Case 2:20-cv-01397-KJN Document 10 Filed 08/27/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MARCUS J. MOORE,                                  No. 2:20-cv-1397 KJN P
12                      Plaintiff,
13          v.                                         ORDER
14   CORRECTIONAL OFFICER
     MENDOZA,
15
                        Defendant.
16

17          Plaintiff is a state prisoner, proceeding pro se and in forma pauperis. Plaintiff seeks relief

18   under 42 U.S.C. § 1983. On July 15, 2020, plaintiff’s complaint was dismissed, and he was

19   granted leave to file an amended complaint. On August 24, 2020, plaintiff filed his amended

20   complaint.

21          Plaintiff’s original complaint was dismissed because he failed to include sufficient

22   allegations as to his claim against defendant Mendoza for the court to determine whether plaintiff

23   could state a claim for excessive force. (ECF No. 5.) Plaintiff’s amended complaint is a one-

24   page account of what transpired on July 5, 2019, and it appears plaintiff can state a potential

25   excessive force claim against Correctional Officer Mendoza. However, because plaintiff did not

26   provide essential elements of a pleading, for example, clearly identifying Mendoza as the named

27   defendant, or setting forth the relief plaintiff seeks, plaintiff must again amend his pleading. Fed.

28   R. Civ. P. 10. The court requires plaintiff to file his second amended complaint on the court’s
        Case 2:20-cv-01397-KJN Document 10 Filed 08/27/20 Page 2 of 2

 1   form so that all essential portions of the pleading are provided. For example, plaintiff may wish

 2   to attach his recently-submitted account to the original complaint and re-file it as his second

 3   amended complaint.

 4            Accordingly, IT IS HEREBY ORDERED that:

 5            1. Plaintiff’s amended complaint is dismissed.

 6            2. Within thirty days from the date of this order, plaintiff shall file a second amended

 7   complaint that complies with the instant order, the July 15, 2020 order, as well as the

 8   requirements of the Civil Rights Act, the Federal Rules of Civil Procedure, and the Local Rules of

 9   Practice. The second amended complaint must also bear the docket number assigned to this case

10   and must be labeled “Second Amended Complaint.”

11            Failure to file an amended complaint in accordance with this order may result in the

12   dismissal of this action.

13            3. The Clerk of the Court is directed to send plaintiff the form for filing a civil rights

14   complaint by a prisoner, as well as the following documents that do not bear the court’s banner:

15   (a) a copy of pages 1-3 and 6 of the original complaint (ECF No. 1 at 1-3, 6), and (b) page one of

16   plaintiff’s amended complaint (ECF No. 9 at 1).

17   Dated: August 26, 2020

18

19
     /moor1397.amd2
20
21

22

23

24

25

26
27

28
                                                         2
